Citation Nr: 1806527	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-09 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a previously denied claim for an effective date prior to May 5, 1994, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968 and from December 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

By way of history, the Veteran submitted a claim of entitlement to service connection for a nervous condition in October 1977, which was denied in a July 1978 rating decision issued by the RO.  The Veteran again submitted his claim of service connection for a nervous condition in April 1982.  In July 1982, the RO reopened and denied the claim.  The Veteran submitted a timely notice of disagreement (NOD) and was issued a statement of the case (SOC) in June 1983.  The Veteran did not perfect his appeal and the July 1982 rating decision became final. 

In June 1983, the Veteran submitted a claim for service connection for PTSD, which was denied in an October 1995 rating decision.  The Veteran submitted a NOD, received an SOC and a supplemental statement of the case (SSOC), and timely perfected his appeal in December 1996.  The Board remanded the claim in April 1999 and an August 2002 rating decision granted service connection for PTSD at 30 percent, effective May 5, 1994; 100 percent, effective October 31, 1994; and 50 percent, effective January 1, 1995.  The Veteran filed a NOD contesting the award of 50 percent and in a February 2003 rating decision, the RO increased his disability rating to 100 percent, effective January 1, 1995.

In August 2003, the Veteran submitted a claim of entitlement to an earlier effective date for PTSD, which was denied in a January 2004 rating decision.  The Veteran filed a timely NOD, received a SOC and SSOCs, and perfected his appeal.  In October 2007, the Board denied entitlement to an earlier effective date for PTSD while also denying the related issues of clear and unmistakable error (CUE) in the RO's July 1978 and July 1982 rating decisions.  The Board found that the July 1978 and July 1982 rating decisions were adequately supported by the evidence of record at the time and did not contain CUE.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC).  Pursuant to a March 2009 Order and Joint Motion, the Court vacated and remanded the issue of an earlier effective date for PTSD but dismissed the Veteran's appeal of the CUE issue.  Specifically, the Joint Motion stated that the "portion of the [Board's] decision which found clear and unmistakable error did not exist in the July 1978 and July 1982 rating decisions should remain undisturbed."  In September 2009, the Board denied the Veteran's claim to an earlier effective date for the grant of service connection for PTSD and it became final.

In the July 2012 rating decision, the RO denied reopening the Veteran's claim of entitlement to service connection for schizoid personality with depression (claimed as an acquired psychiatric disability).  However, although the RO did not reopen the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes the Veteran originally submitted a claim of "entitlement for an effective date prior to May 5, 1994 for the award of service-connected benefits for an acquired psychiatric disability based on clear and unmistakable error in a July 1982 rating decision, as contemplated by 38 C.F.R. § 3.105," with a subsequent allegation of CUE in the July 1978 rating decision as well.  See August 2011 Claim.  As the Veteran has been granted service connection for PTSD as of May 5, 1994 and has been denied service connection for an acquired psychiatric disability other than PTSD, the issues have been recharacterized to better reflect the Veteran's contentions and evidence of record.

The Board further notes that the issues of CUE in the July 1978 and July 1982 rating decisions have already been adjudicated by the Board and the rating decisions have been found free of CUE.  Therefore, these issues are not before the Board. 



FINDINGS OF FACT

1.  In a July 1982 rating decision, the RO reopened and denied service connection for a nervous condition; the Veteran did not appeal the decision.

2.  The evidence received subsequent to the July 1982 rating decision is cumulative of the evidence previously of record; it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  The September 2009 Board denial of entitlement to an effective date earlier than May 5, 1994 for the award of service connection for PTSD is final.


CONCLUSIONS OF LAW

1.  The July 1982 rating decision which denied service connection for a nervous condition is final.  38 U.S.C. § 7105(b), (c) (2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 3.156(a) (2017).

3.  The current claim for an effective date earlier than May 5, 1994, for the grant of service connection for PTSD is an impermissible freestanding claim after a Board denial.  38 U.S.C. § 7104(b) (2014); 38 C.F.R. § 20.1100 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letter in May 2012.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

      Duty to Assist 

The record reflects that VA's duty to assist the Veteran has been satisfied.  The identified Social Security Administration (SSA) records and VA and private treatment records have been obtained and associated with the claims file to the extent possible.  No VA examination has been provided.  As set out below, the Board determines that new and material evidence has not been received to reopen the claims.  As such, a VA examination is not required, as VA is not obliged to provide an examination or obtain an opinion if new and material evidence is not presented.  38 C.F.R. § 3.159(c)(4)(iii).  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.



II.  New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. 
§ 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).


	Claim to Reopen for Service Connection 

As noted above, the Veteran initially submitted a claim for service connection for a nervous disorder in October 1977.  He was afforded a VA examination in November 1977 where he was diagnosed with a schizoid personality with depression.  In a July 1978 rating decision, the RO noted that service treatment records revealed that the Veteran was seen in April 1974 with complaints of depression and violent tendencies.  He was diagnosed with a passive aggressive personality with aggressive impulses and this diagnosis was confirmed by a review of the records and consultation in October 1974.  The Veteran was administratively discharged from service soon thereafter.  The RO noted the diagnosis of schizoid personality with depression and denied service connection, explaining that the Veteran's nervous condition was a personality disorder, which was found to be a congenital or developmental abnormality, and therefore could not be compensated.  The Veteran failed to appeal the decision and consequently, the decision became final based on the evidence of record at that time.  

The Veteran submitted a statement to reopen his claim of entitlement to service connection for a nervous disorder in April 1982.  He was afforded a VA examination in May 1982 where he was diagnosed with chronic schizophrenia, paranoid type.  In a July 1982 rating decision, the RO reopened the Veteran's claim, noted the diagnosis of schizophrenia, paranoid type, and continued the denial, finding that the new evidence did not warrant a change in the previous disallowance.  The Veteran submitted a notice of disagreement in June 1983 and was issued a SOC which explained that his nervous condition was considered a congenital or developmental abnormality and that his schizophrenia was not shown to have been incurred in or aggravated by military service or to have developed to a degree of 10 percent within one year after separation from service.  The Veteran failed to perfect his appeal after the SOC was issued and the decision became final.  

At the time of the July 1978 rating decision, the pertinent evidence of record consisted of service treatment records and the November 1977 VA examination.  

An April 1974 service treatment record noted complaints of depression and agitation.  The Veteran expressed thoughts of violence and was referred to a psychiatrist for evaluation.  The April 1974 psychiatric evaluation of the Veteran initially noted provisional diagnoses of "paranoia/schizophrenia vs depression," but was ultimately scratched out.  Examination of the Veteran revealed that he was angry and disgruntled without a paranoid component and that he was passive aggressive.  The Veteran was noted to have a personality disorder and was diagnosed with severe chronic passive-aggressive personality with aggressive impulses.  In October 1974, an updated psychological evaluation was performed by the Battalion Surgeon, which involved a review of the Veteran's psychological profile.  The Battalion Surgeon agreed with the diagnosis of passive-aggressive personality disorder which existed prior to enlistment.  He noted that there was no psychosis, neurosis or other medical condition that could in any way be helped by further psychiatric counseling.  Further, the Battalion Surgeon supported the recommendation for administrative separation.

The Veteran was afforded a VA examination in November 1977.  Upon examination, the VA examiner noted that while the Veteran did not currently present a definite picture of schizophrenic, there was an indication that under pressure or criticism, there was a possibility of decompensating and becoming schizophrenic.  The examiner opined that the Veteran was probably a latent schizophrenic currently operating as a schizoid personality with depression.

At the time of the July 1982 rating decision, the evidence submitted since the July 1978 rating decision consisted of the May 1982 VA examination.  On examination in May 1982, the VA examiner noted that the Veteran seemed preoccupied and depressed.  The Veteran reported that two years earlier (1980), he visited a local mental health clinic when he became depressed and was evaluated but received no treatment.  The examiner diagnosed the Veteran with chronic schizophrenia, paranoid type.

Having carefully reviewed the record, the Board finds that the evidence received since the July 1982 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Evidence submitted since the July 1982 rating decision consists of VA and private treatment records and lay statements.  While the treatment records received subsequent to the July 1982 rating decision are new, as they were not a part of the record at the time of the prior final denial, they are not material to this claim.  The records do not indicate, in any way, that the Veteran suffered from an acquired psychiatric disorder that was not a congenital or developmental abnormality while in service.  The records also fail to show that Veteran's schizophrenia was incurred in service or manifested to a 10 percent degree during the one year following separation from service.  Medical records which document current treatment but do not indicate, in any way, that a disorder is linked to active duty are not new and material evidence.  

Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for entitlement to service connection for a psychiatric disability is not reopened.

      Claim to Reopen for an Earlier Effective Date

Generally, a claim that has been previously denied in a final decision may be reopened upon receipt of new and material evidence, as explained above.  Claims for an earlier effective date, however, can only be brought within the appeal period from the original decision that assigned the effective date in dispute.  Otherwise, once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  Here, the Board notes that the Veteran did bring a claim for an earlier effective date for the grant of service connection for PTSD within the appeal period of the original August 2002 rating decision; however, the Board denied the claim in September 2009 and the Veteran failed to appeal.  As there can be no freestanding claims for an earlier effective date; when such a freestanding claim is raised, the appeal should be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that a freestanding claim for an earlier effective date vitiates the rule of finality and is not allowed).  Therefore, the Veteran's claim for an effective date prior to May 5, 1994, for the grant of service connection for PTSD is dismissed.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  The appeal is denied.

The appeal for an earlier effective date prior to May 5, 1994, for the grant of service connection for PTSD is dismissed. 





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


